Title: From George Washington to Major General Nathanael Greene, 9 March 1780
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Head Quarters Morris Town 9th March 1780.
          
          I recd your favr of yesterday requesting some general or particular orders for the necessary provision in the Quarter Master’s department for the ensuing Campaign—Under present circumstances, any directions, which I can give, must be of the former kind, and after furnishing you with the number of Men which Congress have thought fit to require for the number year, I must leave it to your judgment to determine what will be necessary to equip them, so far as they depend upon you. Inclosed you will find the quota of troops required from each State, which is to include those already in the feild—whether of Artillery—Horse—additional Regiments or the troops of particular States—And tho’ they may not perhaps be all levied, yet, in forming estimates, we ought to make the full number the Rule of calculation. We are at present to suppose that all those demanded of Virginia North and south Carolina and Georgia will act to the southward and are to be provided for separately—The enemy may transfer the War more generally to the southward,

but as that is a matter of great uncertainty, I do not know that we are authorised to make a greater provision in that quarter, than for the number of Men that seem just now designated for that service.
          The position and operation of the remainder will depend so much upon future circumstances, that I can give you no other directions at present than to be making the best preparations in your power of Camp equipage—Carriages &ca for the number of Men destined for the main Army which will be composed of the troops from Maryland to New Hampshire inclusively—The position of this Body, should the enemy remain in considerable force at New York, we may reasonably suppose will be much the same that it was the last Campaign, and as that, under present appearances, is most probable, I think you may be drawing the Stores of your department to this quarter and towards the North River as soon as the state of the Roads and the forwardness of your preparations will admit Giving me notice before you make any considerable collection—Should our Allies determine upon a joint operation by sea and land agt New York they must necessarily give us previous notice and in that case we must change our plan from the defensive to the offensive—I do not know that we can now take any measures towards the latter event, more than giving orders to have all the Craft upon the North River and in the sound overhawled and put in repair as soon as the Weather will admit of such Work—From the foregoing, and from your own intimate knowledge of the situation of our affairs, you will perceive that I cannot give you more particular directions for your conduct. I sincerely wish that your embarrassments were fewer, but I am convinced that you will exert yourself to the utmost—Should any intelligences come to my knowledge which will enable me to give you more particular or perfect information, you may be assured that I shall immediately communicate them to you. I am &ca
          
            G.W.
          
        